DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In light of the changes made to claim 14, the objections pertaining to minor informalities are withdrawn.

Allowable Subject Matter
Claims 11 and 13-24 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Lee et al. [U.S. PG Publication No. 2011/0286661]) do not disclose, with respect to claim 1, a method for detection of objects surrounding a vehicle comprising a periodic scan of the surroundings by a laser scanner towards a first detection region, as well as using an optical camera to detect the surroundings within a second detection region at an exposure of at least twice within one period of the laser scanner, wherein the first detection region and the second detection region overlap in at least some portions, and wherein a first exposure time of the at least two exposures of the optical sensor is chosen to synchronize with the laser scanner so that the first exposure occurs within a first time window in which the laser scanner scans the first detection region and wherein a second exposure of the at least two exposures for the optical sensor occurs outside of the first time window in a second time window in which the laser scanner does not scan the first detection region. Rather, the prior art fails to specify as per currently claimed in a manner argued by applicant in pages 6-8 of applicant arguments. The same reasoning applies to claim 17 mutatis mutandis. Accordingly, claims 11 and 13-24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483